       Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 1 of 32




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

RHONDA JONES, et al.,                         )
                                              )
         Plaintiffs,                          )     CIVIL ACTION
                                              )
v.                                            )     FILE NO. 1:20-CV-02791-JPB
                                              )
VICTOR HILL, in his official capacity as      )
Sheriff of Clayton County, Georgia, et al.,   )
                                              )
         Defendants.                          )

 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION
                    TO DISMISS

                                 SUBMITTED BY:

                                 Jack R. Hancock
                                 A. Ali Sabzevari
                                 Jacob W. Loken
                        FREEMAN MATHIS & GARY, LLP
                           661 Forest Parkway, Suite E
                              Forest Park, GA 30297
                           (404) 366-1000 (telephone)
                            (404) 361-3223 (facsimile)

     Attorneys for Defendants Victor Hill, Roland Boehrer, Terrance Gibson, Kevin
                            Thomas, and Maurice Johnson
      Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 2 of 32




                                            TABLE OF CONTENTS

I.         INTRODUCTION ......................................................................................1

II.        ARGUMENT AND CITATION OF AUTHORITY ............................... 2

      A.       The Sheriff and His Employees in Their Official Capacities are
               Entitled to Eleventh Amendment Immunity ....................................... 2

      B.       Official Capacity Claims Against Defendants Boehrer, Gibson,
               Thomas, and Johnson Are Subject to Dismissal as Being Duplicative
               of Claims Against Sheriff Hill............................................................. 4

      C.       Plaintiffs’ § 1983 Claims Are Subject to Dismissal Under the PLRA
               ............................................................................................................. 5

               1. Legal Standard on a Motion to Dismiss Under the PLRA ............. 5

               2. Plaintiffs Must Exhaust Administrative Remedies Before Filing
                  § 1983 Claims ................................................................................. 6

               3. Plaintiffs Failed to Exhaust Administrative Remedies Before
                  Filing § 1983 Claims ...................................................................... 8

               4. Plaintiffs Failed to Follow the PLRA’s Required Procedure to
                  Obtain an Inmate Release Order .................................................. 13

      D.       Plaintiffs Lack Standing to Bring this Lawsuit Seeking Injunctive
               Relief ................................................................................................. 14

               1. Plaintiffs Do Not Adequately Allege an Injury in Fact ............... 14

               2. Plaintiffs Have Not Adequately Alleged Traceability
                  and Redressability Because They Did Not Sue CorrectHealth,
                  LLC............................................................................................... 16
        Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 3 of 32




       E.       Plaintiffs’ Habeas Claims Are Subject To Dismissal ....................... 18

                1. Plaintiffs Have Not Stated a Claim for Habeas Relief Because
                   Their Claims Relate to Conditions at the Jail and Not the Cause
                   or Duration of Their Detention..................................................... 18


                2. Plaintiffs’ Habeas Claims Must Be Dismissed Because Plaintiffs
                   Have Not Exhausted Available State Court Remedies ................ 20

       F.       Plaintiffs Fail to State A Claim Under Title II of The ADA or
                Section 504 of the RA ....................................................................... 21

       G.       Plaintiffs’ “Unconstitutional Punishment” Claim in Count I is
                Subject to Dismissal For Failure to State a Claim ............................ 22

III.        CONCLUSION....................................................................................... 25
     Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 4 of 32




                             I.     INTRODUCTION

       This is a civil rights class action lawsuit filed pursuant to 42 U.S.C. §§ 1983

and §12101, 28 U.S.C. § 2241, and 29 U.S.C. § 794(a) by Plaintiffs Rhonda Jones,

Randolph Mitchell, Michael Singleton, and Barry Watkins (“Plaintiffs”), who all

either are or were incarcerated at the Clayton County Jail (the “Jail”). (Doc. 1, pp.

5–6.) Plaintiffs seek preliminary and permanent injunctive relief against Defendants

Victor Hill, Roland Boehrer, Terrance Gibson, Kevin Thomas, and Maurice Johnson

(“Defendants”), in their official capacities, for the release or transfer of Plaintiffs

and other inmates, for the mitigation of the alleged conditions in the Jail, and to

require “safe and sanitary” conditions of confinement in the Jail. (Id., p. 109.)

Plaintiffs also seek an issuance of a writ of habeas corpus, and an award of attorney’s

fees. (Id.) The relevant allegations in this matter are regarding COVID-19 and the

Jail. (Id.)

       Plaintiffs filed their complaint on July 1, 2020. (Doc. 1.) On July 27, 2020,

Plaintiffs filed a motion for preliminary injunction (Doc. 19), a motion to expedite

hearing on the preliminary injunction (Doc. 20), and a motion to expedite discovery

(Doc 21). Defendants intend to respond to these motions separately and show that

the conditions at the Jail are not what Plaintiffs portray and significant mitigation

protocols are underway to combat COVID-19.              However, as shown below,

Plaintiffs’ claims are subject to dismissal for several reasons without the Court


                                         -1-
     Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 5 of 32




needing to reach Plaintiffs’ motion for a preliminary injunction, hold an evidentiary

hearing, or allow for expedited discovery.

      First, Defendants are entitled to Eleventh Amendment Immunity. Second,

Plaintiffs’ claims against employees of the Sheriff in their official capacities are

redundant and subject to dismissal.         Third, Plaintiffs failed to exhaust their

administrative remedies at the Jail prior to filing this lawsuit as required by the

Prison Litigation Reform Act (“PLRA”). Fourth, Plaintiffs lack standing to bring

this lawsuit because their allegations of future injury are speculative and they failed

to sue the medical provider at the Jail, CorrectHealth, LLC, which is a necessary

party. Fifth, Plaintiffs have not stated a claim for habeas relief because their claims

relate to alleged conditions at the Jail and not the cause or duration of their detention,

and Plaintiffs have not exhausted all available state court proceedings before seeking

habeas relief. Finally, Plaintiffs’ allegations fail to state a claim under the ADA or

RA, and their unconstitutional punishment claim in Count I is not a proper claim.

For these reasons discussed in detail below, Defendants ask that the Court grant their

motion and dismiss Plaintiffs’ complaint in its entirety.

            II.    ARGUMENT AND CITATION OF AUTHORITY

A.    The Sheriff and His Employees in Their Official Capacities are Entitled
      to Eleventh Amendment Immunity

      “The Eleventh Amendment protects a State from being sued in federal court

without the State’s consent.” Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003).
                                          -2-
    Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 6 of 32




“To receive Eleventh Amendment immunity, a defendant need not be labeled a ‘state

officer’ or ‘state official,’ but instead need only be acting as an ‘arm of the State,’

which includes agents and instrumentalities of the State.” Id. A sheriff “functions

as an arm of the State . . . when promulgating policies and procedures governing

conditions of confinement at the [county jail].” Purcell v. Toombs Cnty., 400 F.3d

1313, 1325 (11th Cir. 2005). The Eleventh Amendment thus precludes a plaintiff

from suing a sheriff when he acts as an arm of the State. Purcell, 400 F.3d at 1325.

The same preclusion applies to deputies sued in their official capacities. Scott v.

Mercier, 268 F. App’x. 872, 873 (11th Cir. 2008); Scruggs v. Lee, 256 F. App’x.

229, 231-232 (11th Cir. 2007). Under the Ex parte Young exception to Eleventh

Amendment immunity, however, prospective injunctive relief is not barred by the

Eleventh Amendment. Page v. Hicks, 773 F. App’x 514, 518 (11th Cir. 2019).

      Here, Plaintiffs’ claims against Defendants in their official capacities

challenging policies concerning conditions of confinement at the Clayton County

Jail. (Doc. 1.) While Defendants acknowledge that Plaintiffs’ claims for prospective

injunctive relief against the Sheriff in his official capacity are not barred by the

Eleventh Amendment under the Ex parte Young exception, all other claims are

barred.




                                         -3-
     Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 7 of 32




B.    Redundant Official Capacity Claims Are Subject to Dismissal

      While Plaintiffs’ complaint identifies Defendants Boehrer, Gibson, Thomas,

and Johnson as parties in their official capacities, Plaintiffs’ claims against these

Defendants are claims, in essence, against Sheriff Hill, who is already named in the

complaint. Indeed, “[o]fficial-capacity suit[s] . . . ‘generally represent only another

way of pleading an action against an entity of which an officer is an

agent.’” Kentucky v. Graham, 473 U.S. 159, 165 (1985). As such, “there no longer

exists a need to bring official-capacity actions against local government officials,

because local government units can be sued directly.” S.W. v. Clayton Cty. Pub.

Sch., 185 F. Supp. 3d 1366, 1374-75 (N.D. Ga. 2016) (citing Busby v. City of

Orlando, 931 F.2d 764, 776 (11th Cir. 1991)).

      Here, Defendants Boehrer, Gibson, Thomas, and Johnson are employees of

the Sheriff. See Manders, 338 F.3d at 1311. Plaintiffs’ suit against these parties in

their official capacities is, therefore, technically a suit against Sheriff Hill. Brown

v. Neumann, 188 F.3d 1289, 1290 (11th Cir. 1999) (a suit against a governmental

official in her official capacity is deemed a suit against the entity that she

represents). Plaintiffs naming of Defendants Boehrer, Gibson, Thomas, and

Johnson in their official capacities is duplicative and unwarranted. See S.W. v.

Clayton Cty., 185 F. Supp. 3d at 1374-75. Therefore, Defendants Boehrer, Gibson,

Thomas, and Johnson should be dismissed from this matter.

                                         -4-
     Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 8 of 32




C.    Plaintiffs’ § 1983 Claims Are Subject to Dismissal Under The PLRA

      The Prison Litigation Reform Act, or PLRA, requires that inmates exhaust all

available administrative remedies before filing a lawsuit regarding a jail’s

conditions. 42 U.S.C. § 1997e(a). The Supreme Court has held “[t]here is no

question that exhaustion is mandatory under the PLRA and that unexhausted claims

cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007); Porter v.

Nussle, 534 U.S. 516, 532 (2002) (“[The] requirement applies to all inmate suits

about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.”). As discussed

below, Plaintiffs failed to exhaust all available administrative remedies regarding

their claims brought under §1983 because they either did not file grievances

regarding the conditions they complain of, or did not file an appeal.

      1.     Legal Standard on a Motion to Dismiss Under the PLRA

      “Deciding a motion to dismiss for failure to exhaust administrative remedies

is a two-step process.” Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008).

             First, the court looks to the factual allegations in the
             defendant’s motion to dismiss and those in the plaintiff’s
             response, and if they conflict, takes the plaintiff’s version
             of the facts as true. If, in that light, the defendant is entitled
             to have the complaint dismissed for failure to exhaust
             administrative remedies, it must be dismissed.

Id. The PLRA exhaustion defense is generally analyzed using the subject matter

jurisdiction standard of Rule 12(b)(1). See Bryant v. Rich, 530 F.3d 1368, 1374–76
                                           -5-
    Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 9 of 32




(11th Cir. 2008); Turner, 541 F.3d at 1082 (“This means that procedurally the

defense is treated ‘like a defense of lack of jurisdiction,’ although it is not a

jurisdictional matter.”).

             [Second,] [i]f the complaint is not subject to dismissal at
             the first step, where the plaintiff’s allegations are assumed
             to be true, the court then proceeds to make specific
             findings in order to resolve the disputed factual issues
             related to exhaustion.

Turner, 541 F.3d at 1082. “Once the court makes findings on the disputed issues of

fact, it then decides whether under those findings the prisoner has exhausted his

available administrative remedies.” Id. at 1083.

      2.     Plaintiffs Must Exhaust Administrative Remedies Before Filing §
             1983 Claims

      The PLRA provides in pertinent part:

             No action shall be brought with respect to prison
             conditions under section 1983 of this title, or any other
             Federal law, by a prisoner confined in any jail, prison, or
             other correctional facility until such administrative
             remedies as are available are exhausted.

42 U.S.C. § 1997e(a). The language of the statute demonstrates it applies to inmates

confined in a jail. Kingsley v. Hendrickson, 576 U.S. 389, 402 (2015) (“[The PLRA]

applies to both pretrial detainees and convicted prisoners.”). A court does not have

the discretion to waive the exhaustion requirement and there are no “special

circumstances” exceptions to the exhaustion requirement. Alexander v. Hawk, 159

F.3d 1321, 1325–26 (11th Cir. 1998); see Ross v. Blake, 136 S. Ct. 1850 (2016).

                                         -6-
    Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 10 of 32




      The PLRA requires “proper” exhaustion. Woodford v. Ngo, 548 U.S. 81

(2006). For inmates to “properly” exhaust their claims, they must “us[e] all steps”

in the administrative process, and they must comply with “deadlines and other

critical procedural rules.” Id. at 89 (internal quotations omitted). If an administrative

remedy is “available,” it must be exhausted. 42 U.S.C. § 1997e(a); Alexander v.

Hawk, 159 F.3d 1321, 1326 (11th Cir. 1998). To exhaust all available administrative

remedies, inmates must also pursue all administrative appeals. Moore v. Smith, 18

F. Supp. 2d 1360, 1362 (N.D. Ga. 1998). If inmates fail to complete the

administrative process or fall short of compliance with the procedural rules

governing inmate grievances, they default their claims. Johnson v. Meadows, 418

F.3d 1152, 1159 (11th Cir. 2005). Recently, the Eleventh Circuit has recognized the

applicability of the PLRA and the exhaustion procedure to COVID-19 related

conditions of confinement claims. See, e.g., Swain v. Junior, 961 F.3d 1276, 1292

(11th Cir. 2020) (finding that the district court erred in refusing to consider the

defendants’ arguments with respect to PLRA exhaustion in COVID-19 conditions

of confinement case).1



1
  See also Sanchez v. Brown, 2020 U.S. Dist. LEXIS 90667, *56 (N.D. Tex. May
22, 2020) (finding that PLRA exhaustion requirements apply to § 1983 claims
arising from COVID-19 and conditions of confinement claims); Nellson v. Barnhart,
No. 20-cv-00756-PAB, 2020 U.S. Dist. LEXIS 66971, at *13 (D. Colo. Apr. 16,
2020) (finding that plaintiff failed to exhaust his administrative remedies before
seeking judicial relief in COVID-19 jail conditions case).
                                          -7-
   Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 11 of 32




      3.    Plaintiffs Failed to Exhaust Administrative Remedies Before
            Filing § 1983 Claims
      The Jail has formal procedures in place for persons confined in the Jail to file

grievances when they feel it is necessary to do so. (See Declaration of Terrance

Gibson attached hereto as Exhibit A, ¶ 3.) The Clayton County Sheriff’s Office

Standard Grievance Procedure (the “Grievance Procedure”) provides:

            a. Prior to the filing of a formal written grievance, an
            inmate shall attempt to resolve his or her grievance
            informally through discussion with an officer. If this
            effort fails, the inmate may submit a written grievance.
            The inmate must file the grievance within five (5) days of
            the alleged incident. Any grievances unresolved at the
            time of the inmate’s release shall be considered closed.

            e. If the inmate disagrees with the response from the
            Grievance Officer, the inmate shall submit a written
            appeal to the Jail Administrator or his/her designee
            within two (2) days. The Jail Administrator or his/her
            designee may support the original resolution or offer
            another. The Jail Administrator or his/her designee shall
            return his or her decision within ten (10) days.

            f. If the inmate fails to submit a written notification of
            disagreement within two (2) days of the receipt, the
            grievance shall be considered administratively closed.

(Id., Exhibit 1 (emphasis added).)

      Under the Grievance Procedure above, if an inmate intends to file a grievance,

the inmate must do so in writing within five (5) days of the incident giving rise to

the grievance. (Id.) Moreover, if an inmate is displeased with the resolution of the

inmate’s formal grievance, then the Jail has appeal procedures in place stating the

                                        -8-
    Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 12 of 32




inmate shall file an appeal to the Jail Administrator or his/her designee within two

(2) days. (Id.) Inmates are advised of the Grievance Procedure during inmate

orientation. (Id., ¶ 7.) In the complaint, moreover, Plaintiffs show they are aware

that the Jail has grievance procedures. (Doc. 1, pp. 22, 24, 48–51.) As shown below,

Plaintiffs each failed to exhaust the Jail’s administrative remedies prior to filing suit.

              a.    Barry Watkins

        Attached to Lieutenant Terrance Gibson’s Declaration as Exhibit 2 are all of

the grievances submitted by Plaintiffs through July 10, 2020. (Exhibit A, ¶ 4 and

Exhibit 2 thereto.) The Jail’s records show that Watkins never submitted any

grievances related to COVID-19 and the alleged conditions of the Jail prior to filing

suit.   (Id.) Therefore, Watkins failed to even initiate the grievance procedure

necessary to exhaust his administrative remedies.

              b.    Rhonda Jones

        The Jail’s records show that Jones never submitted any grievances related to

COVID-19 and the alleged conditions of the Jail prior to filing suit. (Id.) On June

4, 2020, however, Jones did submit an appeal to a previously filed grievance

requesting to be refunded money, wherein she raised for the first time the following:

“THIS PLACE ISNT UPGRADING MEDICAL STANDARDS TO COMPLY

WITH COVID 19!!! THE PHONES ARE NOT SANTISED. THERES WATER

LEAKING IN MY ROOM. I HAVE HAD 4 NEW ADMITS ROOM MATES


                                          -9-
   Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 13 of 32




THAT CAME STRAIGHT TO POPULATION. AND IVE NOT NOTICED ANY

USE OF LYSOL. I TEXTED ABOUT THIS TO NO AVAIL. THE STAFF

FOCUS ON BEDS BUT NOY LYSOL.” (Id., Exhibit 3, p. 1.) While the new

subject matter presented in the appeal was related to purported medical standards,

sanitization of phones, a water leak, room assignment, and use of Lysol, this appeal

does not properly exhaust administrative remedies because Jones did not follow the

Grievance Procedure by first filing her concerns via a grievance as opposed to an

appeal. Moreover, the Grievance Procedure provides that “[i]nmates may only

address one area of concern per Grievance Form.” (Id., Exhibit 1.) Jones’ attempt

to raise multiple issues in an appeal from an unrelated grievance is not a proper

method of exhausting the Jail’s administrative remedies.

      Even if the Court is persuaded that Jones’ grievance masquerading as an

appeal from a separate unrelated grievance is substantively adequate, Jones still

failed to exhaust her administrative remedies because she never pursued an appeal

from the response. (Id., Exhibit 3.) Therefore, for this additional reason, Jones’s

claim is procedurally barred by the PLRA. Moore, 18 F. Supp. 2d at 1362 (holding

that inmate must pursue all of his administrative appeals in order to comply with the

PLRA’s administrative exhaustion requirement); Mason v. Bridger, 261 F. App’x

225, 229 (11th Cir. 2008) (finding that inmate’s failure to appeal denials of

grievances was fatal to consideration of his claims on the merits).


                                        - 10 -
    Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 14 of 32




             c.     Randolph Mitchell

      The Jail’s records show that Mitchell submitted a grievance on May 19, 2020

requesting to “speak to someone about a covid 19 test” and that he also wanted a

COVID-19 test and a mask. (Exhibit A, Exhibit 2 thereto, p. 7.) However, the notes

in response show that he was “scheduled for sick call” and was referred “to security

for mask.” (Id.) To the extent Mitchell did not receive the test or the mask, he could

have appealed the grievance. However, according to the Jail’s records, Mitchell

never pursued an appeal as required under the Grievance Procedure and therefore

failed to exhaust his administrative remedies. (Id., Exhibit 3.)

      Even if Mitchell properly exhausted his administrative remedies, as Plaintiffs

concede, Mitchell is no longer incarcerated at the Jail, which “moot[s] his claims.”

(Doc. 9, n. 2.) Smith v. Allen, 502 F.3d 1255, 1267 (11th Cir. 2007) (“[t]he general

rule in our circuit is that a transfer or release of a prisoner from prison will moot that

prisoner’s claims for injunctive and declaratory relief.”).2

             d.     Michael Singleton

      Finally, the Jail’s records show that Singleton submitted a grievance on May

15, 2020 requesting masks, cleaning supplies, disinfectant, and “net bags to do our


2
 See also Zatler v. Wainwright, 802 F.2d 397 (11th Cir. 1986) (“[i]n view of Zatler’s
release, we find that his claims for declaratory and injunctive relief are now moot.”);
Wahl v. McIver, 773 F.2d 1169, 1173 (11th Cir. 1985)(“[a]bsent class certification,
an inmate’s claim for injunctive and declaratory relief in a section 1983 action fails
to present a case or controversy once the inmate has been transferred.”).
                                          - 11 -
    Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 15 of 32




personal laundry.” (Exhibit A, Exhibit 2 thereto, p. 12.) The notes in response show

that “All issues have been addressed.” (Id.) To the extent Singleton had any issues

with the response or what he was provided, he could have appealed. Mitchell,

however, never pursued an appeal and therefore failed to exhaust his administrative

remedies. (Id., Exhibit 3.)

      For the reasons above, Plaintiffs’ claims brought under §1983 are

procedurally barred by the PLRA for failure to exhaust all available administrative

remedies before bringing this suit. Chandler v. Crosby, 379 F.3d 1278, 1288 (11th

Cir. 2004) (finding that inmate satisfied PLRA’s exhaustion requirement by

following the proper grievance procedure when unsatisfied with response to

grievance).3




3
   Should the Court find that any of the Plaintiffs properly exhausted the
administrative remedies, then the Court should limit Plaintiffs’ claims only to the
specific items of concern brought to the Jail staff’s attention, which are sanitization
of phones, masks, cleaning supplies, disinfectant, and COVID-19 tests. (Id., Exhibit
2.) Plaintiffs’ challenges to conditions outside of these five specific categories have
not been properly brought to the attention of the Jail’s staff through the Grievance
Procedure prior to suit and should be dismissed outright for failure to exhaust
administrative remedies. Sylvester v. Chandler, No. 07 C 50050, 2010 U.S. Dist.
LEXIS 88683, at *13 (N.D. Ill. Aug. 27, 2010) (“Because the June grievance failed
to identify misconduct or describe those who treated him badly, it did not provide
the prison with any opportunity to address plaintiff’s concern that he was being
abused by Dixon nurses. Accordingly, the court finds that plaintiff did not exhaust
his remedies with respect to the claims”).

                                        - 12 -
   Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 16 of 32




      4.      Plaintiffs Failed to Follow the PLRA’s Required Procedure to
              Obtain an Inmate Release Order

      Plaintiffs have requested the “release” of themselves and other inmates held

at the Jail. (Doc. 1, p. 109.) Under the PLRA, a federal court may not enter an

inmate release order unless there has been a prior order “for less intrusive relief that

has failed to remedy the deprivation of the Federal right sought to be remedied

through the prison release order,” and the defendant “has had a reasonable amount

of time to comply with the previous court order[].” 18 U.S.C. § 3626(a)(3)(A).

      Additionally, only a three-judge court may enter a prison release order and

can only do so after an inmate files an appropriate request. 18 U.S.C. § 3626(3); see

Laube v. Haley, 242 F. Supp. 2d 1150, 1152 (M.D. Ala. 2003). The three-judge

panel may enter such an order “only if the court finds by clear and convincing

evidence that—(i) crowding is the primary cause of the violation of a Federal right;

and (ii) no other relief will remedy the violation of the Federal right.” 18 U.S.C. §

3626(3).

      Here,    Plaintiffs   may not circumvent         the    PLRA’s     unambiguous

requirements to obtain release. Plaintiffs complain about the current conditions of the

Jail, and as previously discussed, such complaints fall squarely within the purview




                                         - 13 -
     Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 17 of 32




of the PLRA. Because there has been no prior order entered and this case is not

before a three-judge panel, Plaintiffs may not obtain release as an available remedy.4

D.     Plaintiffs Lack Standing to Bring this Lawsuit Seeking Injunctive Relief

       1.     Plaintiffs Do Not Adequately Allege an Injury in Fact

       While Plaintiffs allege COVID-19 may be a risk to their health if contracted,

Plaintiffs have failed to allege they have a real prospect of a future injury

manifesting, i.e., contracting COVID-19, and therefore lack standing to seek

injunctive relief.

       Regarding standing to seek injunctive relief, “[b]ecause injunctions regulate

future conduct, a party has standing to seek injunctive relief only if the party alleges,

and ultimately proves, a real and immediate—as opposed to a merely conjectural or

hypothetical—threat of future injury.” Church v. City of Huntsville, 30 F.3d 1332,

1337 (11th Cir. 1994). “And an injunction cannot be fashioned when the prospect of

future injury is only speculative; again, there must be a ‘likelihood of substantial and

immediate irreparable injury.’” Gagliardi v. TJCV Land Tr., 889 F.3d 728, 734 (11th

Cir. 2018) (citing Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)).




4
 Should Plaintiffs’ claims proceed, they still “would not be entitled to the relief [they
seek] because release from imprisonment is not an available remedy for a conditions-
of-confinement claim.” Vaz v. Skinner, 634 F. App’x 778, 781 (11th Cir. 2015).

                                         - 14 -
   Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 18 of 32




      Plaintiffs allege that the Jail has “approximately 2,000 detainees” and allege

as of June 11, 2020, “32 detainees and 13 staff members” have tested positive for

COVID-19. (Doc. 1, p. 4–5.) Plaintiffs therefore contend that only 1.6% of

inmates have tested positive for COVID-19 which is far from the “outbreak”

Plaintiffs allege has occurred at the Jail. Additionally, the complaint is devoid of

any allegations that any inmates at the Jail have died as a result of COVID-19. (Id.)

      Plaintiffs’ “prospect of future injury” is only speculative. Plaintiffs do not

allege that they have contracted COVID-19 during the pendency of their

incarceration. Plaintiffs fail to show in the complaint that they have a greater

likelihood of contracting COVID-19 in the Jail as opposed to if they were released

and exposed elsewhere. Indeed, the death toll in Georgia, in the United States, and

globally as well as the percentages of infection are all greater than in the Jail. Due

to the low infection rate at the Jail, Plaintiffs only speculate that they will be

exposed to COVID-19, speculate that they may contract COVID-19, and speculate

that they would suffer injury thereby. Gagliardi, 889 F.3d at 734. Therefore,

because the likelihood of future injury at the Jail is mere guesswork, “[a]nd an

injunction cannot be fashioned when the prospect of future injury is only




                                        - 15 -
    Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 19 of 32




speculative,” Plaintiffs lack standing to seek injunctive relief from the Court, and

the claims for injunctive relief should be dismissed. 5 Id.

          2.      Plaintiffs Have Not Adequately Alleged Traceability and
                  Redressability Because They Did Not Sue CorrectHealth, LLC

          Plaintiffs seek injunctive relief pertaining to medical education on the novel

COVID-19 virus, to change or formulate the medical screening process as they deem

fit, for a supply of COVID-19 tests, administration of COVID-19 tests, alteration of

existing COVID-19 responses, including detecting, quarantining, evaluating

symptoms, and treating COVID-19, and administering influenza vaccinations, to

name a few. (See, e.g., Doc. 19-5.)

          As Plaintiffs are well familiar with, the medical provider at the Jail is

CorrectHealth, LLC. (Doc. 19-9.) However, Plaintiffs did not name CorrectHealth,

LLC to this action and therefore lack standing to seek medically-related injunctive

relief.        The Eleventh Circuit recently explained, “[t]o satisfy the causation

requirement of standing, a plaintiff’s injury must be ‘fairly traceable to the

challenged action of the defendant, and not the result of the independent action of

some third party not before the court.’” Jacobson v. Fla. Sec’y, 957 F.3d 1193, 1207

(11th Cir. 2020). Further, “it must be the effect of the court’s judgment on the

defendant—not an absent third party—that redresses the plaintiff’s injury, whether


5
 Because Mitchell is no longer subject to any conditions at the Jail, he lacks standing
for this additional reason.
                                           - 16 -
   Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 20 of 32




directly or indirectly.” Lewis v. Governor of Ala., 944 F.3d 1287, 1301 (11th Cir.

2019).

      Plaintiffs have only named the Sheriff in this action and his employees, even

though Plaintiffs are aware that CorrectHealth, LLC is contracted to provide medical

care and services at the Jail.   (Doc. 19-5.) Thus, even if Plaintiffs obtain all the

relief they seek, this Court’s order cannot enjoin “absent nonparties.” Jacobson, 957

F.3d at 1208. Because Plaintiffs seek targeted relief from the Sheriff while leaving

out a necessary party, CorrectHealth, LLC, they fail to establish redressability for

their claimed “injuries.” Thus, Plaintiffs undermine their own claims of imminent

“injury” by leaving out the actual medical provider at the Jail which would

necessarily prolong any uniform implementation or enforcement of any order issued

by this Court.

      Some District Courts have succumbed to the temptation to correct the

deficient pleadings of a plaintiff that fails to join all necessary parties, but the

Eleventh Circuit decision in Jacobson suggests this Court should refrain from

embarking on such a course of action. Jacobson, 957 F.3d at 1209 (“If a plaintiff

sues the wrong defendant, an order enjoining the correct official who has not been

joined as a defendant cannot suddenly make the plaintiff's injury redressable.”). A

declaratory judgment or injunction against the Sheriff here does not apply to

CorrectHealth, LLC “who [is] not [a] part[y] to this action.” Id. “Any persuasive


                                        - 17 -
     Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 21 of 32




effect a judicial order might have upon [non-parties] . . . cannot suffice to establish

redressability.” Id. at 1208. Therefore, the “failure to join [CorrectHealth, LLC] is

an independent reason that [Plaintiffs] lack standing,” id. at 1207, and in turn, this

Court should dismiss Plaintiffs’ Complaint because they have not adequately alleged

facts sufficient to support standing.

E.     Plaintiffs’ Habeas Claims Are Subject to Dismissal

       1.    Plaintiffs Have Not Stated a Claim for Habeas Relief Because Their
             Claims Relate to Conditions at the Jail and Not the Cause or
             Duration of Their Detention

       A habeas corpus petition under 28 U.S.C. § 2241 is “generally reserved for

challenges to execution of a sentence or the nature of confinement, not the validity

of the sentence itself or the fact of confinement.” Bryant v. Warden, 738 F.3d 1253,

1288 (11th Cir. 2013). “Habeas is not available to review questions unrelated to the

cause of detention. Its sole function is to grant relief from unlawful imprisonment or

custody and it cannot be used properly for any other purpose.” Villafuerte v. Warden,

Stewart Det. Ctr., No. 4:18-CV-116-CDL-MSH, 2018 U.S. Dist. LEXIS 212877, at

*6–7 (M.D. Ga. Nov. 27, 2018) (citing Pierre v. United States, 525 F.2d 933, 935-

36 (5th Cir. 1976)).

       Here, Plaintiffs complain about their conditions of confinement, not the cause

for their detention. When claiming inadequate conditions of confinement, a petition

for a writ of habeas corpus is not the proper vehicle for such a claim. Vaz v. Skinner,


                                        - 18 -
    Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 22 of 32




634 F. App’x 778, 781 (11th Cir. 2015) (“Petitioner’s § 2241 petition is not the

appropriate vehicle for raising an inadequate medical care claim, as such a claim

challenges the conditions of confinement, not the fact or duration of that

confinement.”); see A.S.M. v. Donahue, No. 7:20-CV-62 (CDL), 2020 U.S. Dist.

LEXIS 65226, at *4 (M.D. Ga. Apr. 10, 2020) (finding “writ of habeas corpus is not

the appropriate mechanism for seeking the relief Petitioners request” as related to

COVID-19 and the conditions of detention center). Therefore, habeas corpus is not

available to inmates who complain about the conditions of confinement.

      Here, Plaintiffs have not pleaded, and cannot plead, any set of facts under

which they could obtain habeas relief. Plaintiffs make a plethora of complaints

about the conditions of—not the fact of—their confinement. As three examples:

“The overcrowded cells where detainees spend most of their time are almost never

sanitized. . . . The 20-year-old jail facility has recurring maintenance issues. . . . In

sum, the Clayton County Jail is understaffed, unsanitary, and chronically

mismanaged.” (Doc. 1, p. 27, 28, 30.) Such allegations concern the conditions of the

Jail, and not the “fact” of Plaintiffs’ confinement.

      Whatever their conditions of confinement, they are not related to Plaintiffs’

“fact or duration” of their respective confinements. Therefore, a habeas corpus

petition under § 2241 is not the proper vehicle for Plaintiffs to present such claims

or allegations and Plaintiffs’ request for such relief should be dismissed.


                                         - 19 -
    Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 23 of 32




      2.     Plaintiffs’ Habeas Claims Must Be Dismissed Because Plaintiffs
             Have Not Exhausted Available State Court Remedies

      Even if the Court were to determine Plaintiffs could seek relief under § 2241,

exhaustion of administrative remedies under state law is a prerequisite to filing a

habeas corpus petition. In order to be eligible for habeas relief, Plaintiffs must have

exhausted their available state court remedies. O’Sullivan v. Boerckel, 526 U.S. 838,

845, 119 S. Ct. 1728, 1732 (1999); Reedman v. Thomas, 305 F. App’x 544, 545

(11th Cir. 2008). It is Plaintiffs’ burden to show exhaustion. McNair v. Campbell,

416 F.3d 1291, 1302 (11th Cir. 2005). A habeas petition must be dismissed if the

inmates have not exhausted available state remedies concerning any of their claims.

O’Sullivan, 526 U.S. at 852.

      Notably, the exhaustion doctrine imposed on § 2241(c)(3) is based on

concerns about the state-federal balance in order to protect state courts’ opportunity

to confront and resolve initially any constitutional issues arising within their

jurisdictions, as well as to limit federal interference in the state adjudicatory process.

Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 489–92 (1973). The

exhaustion requirement is satisfied when the substance of the federal habeas claim

has been fairly presented to the highest state court.

      Habeas relief is available under Georgia law for both pre-trial detainees and

post-conviction detainees to challenge the constitutionality of their detention.

O.C.G.A. § 9-14-1, et seq. Clayton County courts, along with all courts in Georgia,
                                          - 20 -
     Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 24 of 32




are open and the courts are using all available means to conduct essential hearings.

(Fourth Order Extending Declaration of Statewide Judicial Emergency, Supreme

Court of Georgia, July 10, 2020.) Plaintiffs do not allege in their complaint that they

have made any attempt whatsoever to challenge their detention via state court

proceedings first, prior to filing suit. (Doc. 1.) Because Plaintiffs have failed to

exhaust state law remedies that are available pursuant to Georgia law, their claims

must be dismissed.

F.     Plaintiffs Fail to State A Claim Under Title II of The ADA or Section 504
       of the RA

       Title II of the Americans with Disabilities Act (“ADA”) prohibits a public

entity from discriminating against disabled individuals and states that “no

qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs, or

activities of a public entity, or be subjected to discrimination by any such entity.”

42 U.S.C. § 12132. Similarly, § 504 of the Rehabilitation Act ( “ RA”) protects

any “otherwise qualified individual” from “be[ing] excluded from the participation

in, be[ing] denied the benefits of, or be[ing] subjected to discrimination” under

specified programs or activities “solely by reason of her or his disability.” 29 U.S.C.

§ 794(a).

       To state a claim under the ADA and RA, “a plaintiff generally must prove (1)

that he is a qualified individual with a disability; (2) that he was either excluded from

                                         - 21 -
     Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 25 of 32




participation in or denied the benefits of a public entity’s services, programs, or

activities, or was otherwise discriminated against by the public entity; and (3) that

the exclusion, denial of benefit, or discrimination was by reason of the plaintiff’s

disability.” Bircoll v. Miami-Dade Cty., 480 F.3d 1072, 1083 (11th Cir. 2007)

(emphasis added); see Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000)

(“Discrimination claims under the Rehabilitation Act are governed by the same

standards used in ADA cases.”).

       Here, Plaintiffs contend that they are qualified individuals with disabilities

based on their underlying health conditions.        Plaintiffs outline the risks of

contracting COVID-19 and have asserted that Defendants have generally failed

to take appropriate measures to protect all inmates at the Jail. (Doc. 1.) Plaintiffs,

however, do not allege sufficient facts to establish that Defendants failed to provide

Plaintiffs with any reasonable accommodations by reason of their proposed

disabilities—other than immediate release from t h e Jail—or that any specific

action was taken against Plaintiffs by reason of their proposed disabilities. (Id.)

Accordingly, Plaintiffs’ ADA and RA claims are subject to dismissal for failure to

state a claim.

G.     Plaintiffs’ “Unconstitutional Punishment” Claim in Count I is Subject to
       Dismissal For Failure to State a Claim

       Plaintiffs have improperly attempted to carve out a separate claim for

unconstitutional “punishment” in violation of the Fourteenth Amendment, as found
                                        - 22 -
   Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 26 of 32




in Count I of the complaint, in      addition     to   seeking   relief   from   alleged

unconstitutional   “conditions    of confinement” in violation of the Eighth and

Fourteenth Amendments, as found in Count II of the complaint. (Doc. 1, pp. 100,

101.)

        The Supreme Court held in Bell v. Wolfish, 441 U.S. 520, 535 (1979) that

conditions claims brought by pretrial detainees arise under the Fourteenth

Amendment, which prohibits punishment prior to the adjudication of guilt. A

condition violates the Fourteenth Amendment if it is imposed with the intent, express

or inferred, to punish the pretrial detainee. Id. at 538-40. “The Eighth Amendment

… ‘cruel and unusual punishments’ standard applies to the conditions of a prisoner’s

confinement.” Swain v. Junior, 958 F.3d 1081, 1088 (11th Cir. 2020). This Circuit

has held that the decisional law applicable to prison inmates applies equally to

pretrial detainees. Hamm v. DeKalb Cty., 774 F.2d 1567, 1574 (11th Cir. 1985);

see also Cottrell v. Caldwell, 85 F.3d 1480, 1490 (11th Cir. 1996). As a result, this

Circuit requires a plaintiff, regardless if that plaintiff is a pre-trial detainee or

prisoners, challenging the conditions of confinement to show both that the

deprivation suffered was objectively serious and that prison officials were

deliberately indifferent to the violation of the plaintiff’s constitutional rights. See

Evans v. St. Lucie Cty. Jail, 448 F. App’x 971, 973–75 (11th Cir. 2011) (requiring

that a pretrial detainee bringing a prison conditions case show that (1) the deprivation


                                         - 23 -
   Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 27 of 32




was “sufficiently serious” and (2) prison officials had a “sufficiently culpable state

of mind”).

      Here, Plaintiffs have attempted to impose a rational basis test under the

Fourteenth Amendment as the proper standard of review for their claims related to

the conditions of confinement, which is in direct violation of the principles

established by the Supreme Court. Cty. of Sacramento v. Lewis, 523 U.S. 833, 843,

118 S. Ct. 1708, 1715 (1998) (“[I]f a constitutional claim is covered by a specific

constitutional provision, such as the Fourth or Eighth Amendment, the claim must

be analyzed under the standard appropriate to that specific provision, not under the

rubric of substantive due process.”). Plaintiffs use the language “Defendants’

conduct either is not rationally related to a legitimate, nonpunitive government

purpose or is excessive in relation to a legitimate, nonpunitive government purpose”

to attempt to create a claim for unconstitutional “punishment” in violation of the

Fourteenth Amendment, as found in Count I of the complaint. (Doc. 1, p. 100.)

However, examination of conditions of confinement is properly analyzed under a

deliberate indifference standard under the Eighth and Fourteenth Amendment. See

Swain, 958 F.3d at 1088; Hamm, 774 F.2d at 1574. Therefore, Plaintiffs’ claim in

Count I should be dismissed, as the claim is an improper carve out of a conditions

of confinement claim, which Plaintiffs already assert in Count II.




                                        - 24 -
   Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 28 of 32




                              III.   CONCLUSION

      “Plaintiffs requested extraordinary relief, but even—especially—in these

extraordinary times, the letter of the law must still be followed.” Sanchez, 2020 U.S.

Dist. LEXIS 90667, *60. COVID-19 concerns are serious and are causing critical

health and public safety issues globally, in this country, in this state, in local

governments, including jails, as well as within the framework of businesses and

corporations.   The seriousness of COVID-19 cannot be ignored.             However,

Plaintiffs’ complaint, which essentially mirrors complaints filed across the country

as a wholesale attack on jails and prisons, must be dismissed outright for the reasons

noted above.




                                        - 25 -
   Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 29 of 32




                                  FREEMAN MATHIS & GARY, LLP

                                  /s/ A. Ali Sabzevari
                                  Jack R. Hancock
                                  Georgia Bar No. 322450
                                  jhancock@fmglaw.com
                                  A. Ali Sabzevari
                                  Georgia Bar No. 941527
                                  asabzevari@fmglaw.com
                                  Jacob W. Loken
                                  Georgia Bar No. 200193
                                  jloken@fmglaw.com

                                  Attorneys for Defendants

661 Forest Parkway, Suite E
Forest Park, GA 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
   Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 30 of 32




                     CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to Local Rule 7.1(D), that the foregoing

memorandum of law has been prepared in accordance with Local Rule 5.1(C)

(Times New Roman font, 14 point).

      This 3rd day of August, 2020.

                                      FREEMAN MATHIS & GARY, LLP

                                      /s/ A. Ali Sabzevari
                                      A. Ali Sabzevari
                                      Georgia Bar No. 941527
                                      asabzevari@fmglaw.com

                                      Attorney for Defendants

661 Forest Parkway, Suite E
Forest Park, GA 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
   Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 31 of 32




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO

DISMISS to the Clerk of Court using the CM/ECF system which will automatically

send electronic mail notification of such filing to counsel of record who are CM/ECF

system participants:

            Ryan Primerano                         Kosha S. Tucker
             Sarah Geraghty                  American Civil Liberties Union
             Jeremy Cutting                     Foundation of Georgia
          Southern Center for                      P.O. Box 77208
             Human Rights                      Atlanta, Georgia 30357
            60 Walton Street                     ktucker@acluga.org
        Atlanta, Georgia 30303
         rprimerano@schr.org                       Brandon Buskey
          sgeraghty@schr.org                      Robert W. Hunter
           ccutting@schr.org                    American Civil Liberties
                                                  Union Foundation
          Stephen L. Pevar                         125 Broad Street
      American Civil Liberties                   New York, NY 10004
          Union Foundation                        bbuskey@aclu.org
          765 Asylum Ave
     Hartford, Connecticut 06105                     David C. Fathi
           spevar@aclu.org                      American Civil Liberties
                                                   Union Foundation
                                           915 Fifteenth Street, Seventh Floor
                                                Washington, DC 20005
                                                    dfathi@aclu.org
  Case 1:20-cv-02791-JPB-CCB Document 23-1 Filed 08/03/20 Page 32 of 32




    This 3rd day of August, 2020

                                   /s/ A. Ali Sabzevari
                                   A. Ali Sabzevari
                                   Georgia Bar No. 941527
                                   asabzevari@fmglaw.com

                                   Attorney for Defendants

FREEMAN MATHIS & GARY, LLP
661 Forest Parkway, Suite E
Forest Park, GA 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
